Proceeding pursuant to CPBR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [M. William Boiler, A.J.], entered August 17, 2011) to review a determination of respondent. The determination found after a Tier II hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Scudder, P.J., Smith, Centra, Bindley and Martoche, JJ.